Case: 17-50103      Document: 00514189765         Page: 1    Date Filed: 10/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 17-50103
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          October 10, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

EMMA DELIA LUJAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:16-CR-373-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Emma Delia Lujan
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Lujan has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50103    Document: 00514189765     Page: 2   Date Filed: 10/10/2017


                                 No. 17-50103

presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The record reflects a clerical error in the written judgment. Although
the judgment refers to the offense of conviction as possession of marijuana, the
record reflects that Lujan pleaded guilty to possession with intent to distribute
marijuana. Accordingly, we REMAND for the limited purpose of correction of
the clerical error in the written judgment in accordance with Federal Rule of
Criminal Procedure 36.




                                       2